McGILL, Justice
(dissenting).
This was a suit by appellee to recover the value of seed cotton stolen from him upon which appellant had issued a policy of insurance. The policy insured the seed cotton “against theft of an entire load, but does not include pilferage”. Appellant contended that the policy did not cover the theft because it was only a portion of the entire load of cotton, and also because such theft constituted pilferage, which was expressly excluded from coverage by the policy. The trial court rendered judgment against the appellant for the amount of the loss.
The provision of the policy involved is: This policy insures cotton “against theft of an entire load, but does not include pilferage”. The cotton was loaded on a four-wheel trailer which had a loading capacity of 8,000 or 9,000 pounds. Approximately 1,435 pounds were taken from the trailer. According to appellee’s testimony there was from 8,000 to 9,000 pounds upon the trailer. It is appellant’s contention that since the entire load was not taken the loss was not covered by the policy. There was testimony that in the vernacular of farmers a bale of cotton constituted a load. The trial court took this view of the matter, and I think Correctly so. In my opinion an entire load included a substantial part thereof. This is a case where application of the general rule that a liberal construction in favor of the insured should control.
The judgment should be affirmed.